Title: To Thomas Jefferson from Samuel Harrison, 28 May 1808
From: Harrison, Samuel
To: Jefferson, Thomas


                  
                     Respected Sir
                     
                     Chittenden Rutland Co. Vt. May 28th. 1808
                  
                  When I contemplate arduous Crisis in public affairs; The unremitting perserverence to a system of Pacification; and the difficulties Your Excellency has to encounter, in reconciling the Passions and temporary emoluments of the Citizens of the U. S with their permanent Interests—I am struck with awe to find any interruption to your pacific method of coercing Injustice—I am fully sensible that could the Embargo be carried peaceably into effect, it would prove more beneficial to this Nation than an Army of 100,000 Men a Fleet of fifty sail of the line, fifty Tenders and one hundred Gun Boats—Yet the great difficulty lies in reconciling this doctrine to the views of those Persons whose greatest Ambition extends no farther than to accumulate Property for sinister purposes; altho’ thousands become involved in Calamity to gratify their darling propensity—
                  Where this avaricious disposition preponderates; Arguments are not wanted to inject the deadly venom into the minds of those who are less discerning, and magnify the partial Evils, which necessarily arise from an election of the smallest Evil of the two, of superior magnitude because it opposes their own contracted darling—Self Advantage—
                  Persons of this description attribute every existing evil under which they are groaning to the Embargo—They either cannot discover, or will not behold the real origin; But gratify their malignant dispositions in calumniating the Embargo—its author and abbettors—
                  If your Excellency will excuse me—I will ennumerate a few from the many evils that really exist in these Northern Parts that your superior wisdom may be enabled to apply remedies to the political disseases with which we are afflicted—
                  Many Persons engaged in Mercantile pursuits are averse to the Embargo; And crowd their customers, the Agriculturists, to make their remittances. Pot and Pearl Ashes, Wheat, I. Corn, Flaxseed, Beef, Pork, &c. The staple commodities of this part of the Country are reduced to low prices, consequently money is scarce—They cannot remit—The Merchant delivers his accompts to an Attorney—He Sues A, B, C, &c. A, B, C &c curse the embargo, because they cannot sell their Produce and pay their debts—And Sue D, E, F, &c. indebted to them, who in their turn curse the embargo and Sue G, H, I &c who in their turn curse the Embargo, and proceed to persecute those indebted to them in a course of eternal Litiguity—Suits are thus commenced Judgments recovered, and Executions taken out and One hundred dollars worth of property sold at Auction by the Officers to raise money enough to satisfy an execution of Ten dollars—Others, not willing to sacrifice their property at such an exorbitant usury, suffer them selves to be committed to Goal—procure bail for the Liberties of the Prision Yard—make their escape and attach the responsibility upon their Sureties from whence New Suits commence—Others driven to extremities have recourse to illicit correspondence—The contiguity of Lake Champlain to Canada favours the project—Montreal becomes an emporium; and Portland, Boston, Albany, New- York, &c. are supplanted in exportation. The Merchants of Montreal offer extravagant prices—For those commercial Native Articles that used to find market in the ports on the Atlantic—And the poor sufferers desirous of extricating themselves from one calamity plunge into another vortex of destruction—They hurry their property to the Lake—find means to evade the vigilance of the Officers of custom and proceed to the contraband Market—These proceedings produce a new series of difficulty—as pregnant with evil as those already enumerated—
                  The Officers of Custom inform the S. Government that they cannot perform their Duty without the Assistance of an Armed force—The commander in Chief issues orders to his inferior officers for them to detach their respective quota’s necessary to enforce obedience to the Law—The Militia at a hurrying season of the Year are summoned to their usual places of Parade—In many Companies not a single Volunteer is ready or willing to quit his ordinary occupation and march to the extremities of the state to enforce a Law so obnoxious to many and, like Pandora’s Box, productive of so many evils—
                  The Officers are obliged to draught the Men—They refuse to comply with the requisition—another part must be draughted to compel those first selected to comply with their duty—Military law with all its terrific attendands stalks before them and stares them in the face and the Embargo is Cursed and Recursed again and again—
                  But I will not exhaust your Excellency’s Patience in a rehearsal of these unpleasant Truths—I will beg leave to suggest a remedy which if it can meet with your Excellency’s approbation may be preventative of the worst of calamities—a Civil War and its concomitant miseries—
                  I hope it will not be deemed arrogance for me to communicate the suggestion when the prescription is congenial with your own declared inclinations, and is far preferable to “wasting the blood of thousands and the labour of millions” of our fellow Citizens and more economical in the long run than to support an Army on a Frontier—
                  It is simply this—To expend the money—necessary to support, pay, and equip an Army for two years to Purchase those Articles on the Frontier, which the venders would wish to export, by the way of the Lake, into Canada—The Articles will be retained within our Country, and Government may dispose of them at the Time that our Oppressors are once disposed to do us that National Justice which to European nations is nothing but a Name—The inducement to contraband trade be dissolved, and the imprecations of thousands against the embargo subside—While the benedictions of mankind would never be eradicated from the Annals of History, and your name be transmitted to Posterity with reiterated Acclamations; for discovering a method of subduing the haughty, inimical, oppressors of our Country with peaceable weapons—That interdicting commerce, with those who refuse in the exercise of our natural and maritime rights, is more effectual to subdue the malignant passions than Fleets or Armies—
                  * To your superior Wisdom I submit my cursory Observations—willing to comply with your commands and decisions—I beseech you to accept my assurances of veneration respect, and, esteem—with which I subscribe my self your real affectionate friend and humble Servant
                  
                     Saml. Harrison
                     
                  
                  
                     Pray excuse the erasures and errors, I have not time to transcribe this
                     I am 5 miles from the P. office
                     
                        [on verso:]
                     
                     * Although—the within Statement may appear chimerical—Yet by comparing the exports to Canada for two years—You will find that the expences of maintaining a military force of one thousand men will nearly equal the market price of the Articles exported—And if the labour of one thousand persons at their common occupation for the term of two years be added to the expence it will exceed the sum necessary to purchase the total of the Produce exported in the same Term—
                     But if to the Sum should likewise be added that which must, neccesarily, be expended to prevent a Civil War (which I greatly fear will take place unless something be done) it will produce a balance—in favour of the projected remedy.
                     It is the opinion of some Persons—that an Act for the suspension of collection of debts would be a remedy for the existing evils the embargo occasions—I could not suppress my emotions and give your Excellency an epitome of the feelings of some yea many People—Had I not been afraid of serious consequences I should have suppresed troubling you with this inttelligence—which must apologise for the intrusion at this time—and the Letter I wrote in Stenographical characters in which I volunteered my services to you in March 1807—I am yet willing to serve your Excellency and the US. in either a Civil or Military Capacity when the exigencies of the Country require and you pleased to Honour me with a Commission or an Appointment—Like Romulus I feel myself not unworthy to Command Yet willing to Obey the call of my President and Country.
                  
               